Citation Nr: 0431643	
Decision Date: 11/30/04    Archive Date: 12/08/04

DOCKET NO.  01-05 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for instability of the left knee.  

2.  Entitlement to an initial rating in excess of 10 percent 
for arthritis of the left knee.  

3.  Entitlement to an initial rating in excess of 10 percent 
for myofascial back pain.  

4.  Entitlement to an initial rating in excess of 10 percent 
for degenerative changes of the left ankle.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to September 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
granted the veteran service connection, with a 10 percent 
initial rating, for arthritis of the left knee.  He was also 
denied a disability rating in excess of 20 percent for his 
service-connected instability of the left knee.  He responded 
by filing a May 2001 Notice of Disagreement, and was sent a 
May 2001 Statement of the Case by the RO.  He then filed a 
June 2001 VA Form 9, perfecting his appeal of these issues.  

This appeal also arises from an August 2003 rating decision 
which awarded the veteran service connection, with a 10 
percent initial rating, for myofascial back pain, and for 
degenerative changes of the left ankle, with a 10 percent 
initial rating.  The veteran responded by filing a September 
2003 Notice of Disagreement regarding these assigned 
disability ratings, and was sent a January 2004 Statement of 
the Case by the RO.  He then filed a January 2004 VA Form 9, 
perfecting his appeal of these issues.  

On the veteran's January 2004 VA Form 9, he requested a 
personal hearing at the RO before a member of the Board.  
However, in a June 2004 signed statement, the veteran waived 
his personal hearing request and instead opted for a hearing 
before a member of the Board via video-conference technology.  
Such a hearing was scheduled for August 2004; however, the 
veteran failed to report for his scheduled hearing and to 
date has offered no explanation for his absence.  Therefore, 
his appeal will be considered as if his hearing request had 
been withdrawn.  38 C.F.R. § 20.704 (2004).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran seeks increased ratings for his disabilities of 
the low back, left ankle, and left knee.  In April 2004, the 
veteran submitted additional medical treatment records from 
Carolina Medical Imaging, a private medical care provider, 
and the Columbia VA medical center.  No waiver of agency of 
original jurisdiction consideration accompanied this 
evidence.  The veteran was most recently provided a Statement 
of the Case in January 2004 on the issues of increased 
ratings for his low back and left ankle disabilities.  
Regarding the issues of increased ratings for his left knee 
disabilities, he was most recently sent a Supplemental 
Statement of the Case in August 2003.  As this new evidence 
is relevant to his pending claims, has not yet been 
considered by the RO, and was not accompanied by a waiver of 
agency of original jurisdiction consideration, this appeal 
must be remanded for RO consideration of this new evidence 
and the issuance of a Supplemental Statement of the Case.  
See 38 C.F.R. §§ 19.31, 20.1304 (2004).  

The Board next observes that the veteran's left ankle was 
most recently examined in July 2003; however, he underwent 
surgery on his left ankle joint in September 2003, subsequent 
to his most recent VA orthopedic examination.  Where the 
record does not adequately reveal the current state of the 
claimant's disability, the fulfillment of the statutory duty 
to assist requires a thorough and contemporaneous medical 
examination.  Suttman v. Brown, 5 Vet. App. 127, 138 (1993); 
Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Because the veteran has had surgical repair of his left ankle 
joint subsequent to his most recent VA medical examination, a 
new VA medical examination is required.  The VA has an 
obligation to obtain such an examination when it becomes 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A (d) 
(West 2002).  

Thus, in light of the above, this claim is remanded for the 
following additional development:  

1.	The veteran should be afforded a VA 
orthopedic examination to evaluate his 
service connected degenerative joint 
disease of the left ankle.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination.  All necessary tests, as 
determined by the examiner, should be 
accomplished, to include full range of 
motion studies and x-rays.  All 
disability should be evaluated in 
relation to its history with emphasis on 
the limitation of activity and functional 
loss due to pain imposed by the 
disability at issue in light of the whole 
recorded history.  After physically 
evaluating the veteran, the medical 
examiner should address the following 
questions, to the best of his/her medical 
knowledge: 
a) Does the veteran have any 
limitation of motion of the left ankle, 
and if so, could this limitation of 
motion be more accurately described as 
moderate, or marked? 
b) Does the veteran have pain, pain 
on use, weakness, incoordination, or 
excess fatigability of the left ankle 
joint?  If so, do any of these factors 
result in additional limitation of motion 
of the left ankle? 
Any additional impairment of the 
veteran's left ankle resulting from his 
service connected disability should also 
be discussed.  The medical basis for all 
opinions expressed should be indicated.

2.	The RO should review of the record 
and ensure that all notification and 
development actions required by the VCAA 
are fully satisfied, as well as 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002), 38 C.F.R. § 3.159 (2004), the 
Veterans Benefits Act of 2003, and any 
other applicable legal precedent.  This 
includes informing the veteran of the 
time he has in which to submit additional 
evidence.

3.	The RO must review the additional 
private and VA medical treatment records, 
as well as any other new evidence, added 
to the record subsequent to the most 
recent Statement of the Case and/or 
Supplemental Statement of the Case, and 
reconsider the veteran's pending 
increased rating claims for his 
disabilities of the left ankle, left 
knee, and low back in light of this 
additional evidence.  If the benefits 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished a Supplemental Statement of 
the Case and given the opportunity to 
respond thereto.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




